On Rehearing.
Morgan, J. Marcel Guidry, who resides in the parish of St. James, was entitled to receive a considerable sum of money from one of the insurance offices of this city. He appointed Jeanneaud & Co. to receive this money. It was paid to them. Guidry owed a number of parties in New Orleans; among others, Blancand & Guitet, to whom he addressed the following letter:
“St. Jacques, ce ler Novembre, 1871.
Messieurs Blancand & Guitet:
Je viens de recevoir votre lettre. Yeuillez, je vous prie, porter mon compte & Monsieur Jeanneaud & Cié., qui vous payera aussitót que l’assurance lui aura payé. Tout á vous. M. GUIDRY.”
This letter was presented to Jeanneaud & Co. by Blancand & Guitet, and they promised to pay the sum due as soon as the insurance money should have been collected. Subsequently, however, Guidry countermanded these instructions, and Jeanneaud refused to pay. "Thereupon Blancand & Guitet brought suit, and sequestered the money in Jeanneaud & Co.’s hands. •
There was judgment ordering the sum claimed by Blancand & Guitet to be paid to them; from which judgment no appeal was taken. Under it Jeanneaud & Co. paid the money. It was objected to the introduction of this judgment, that Guidry was not properly cited, and was, in fact, no party to the suit. In a former proceeding, instituted on the eighteenth November, 1871, Blancand & Guitet proceeded against these funds in the hands of Jeanneaud & Co., by which they were injoined from paying over this money to Guidry. Subsequently, to wit, on the twenty-seventh Novémber, 1871, Guidry seems to have had a settlement with Jeanneaud & Co., as appears from the following receipt:
*637“Nouvelle-Orleans, 27 Novembre, 1871.
“Repu de Messieurs J. Jeanneaud & Cie, la somme de cinq cent cinquante piastres et quarante-et-un sous, pour balance me revenant de mon assurance, moins six cents piastres que ces Messieurs gardent pour un (garnishee) de la maison Blancand & Guitet, et deux mille piastres pour la maison Rochereau & Cie.
“M. GUIDRY.”
This proceeding seems to have been set aside, but the money still remaining in the hands of Jeanneaud & Co. was again proceeded against. It was in this proceeding that judgment was rendered in favor of Blancand & Guitet, and under which Jeanneaud & Co. paid. Of these proceedings Guidry had ample notice. His counsel, as is shown in the letter to Jeanneaud & Co., notified them that Guidry’s interest alone was at stake, and that with their permission he would appear and defend the suit, otherwise they would be held responsible. He needed not the permission of Jeanneaud & Co. to appear in the suit; they could not have hindered him from doing so, bad he liked; he could have appealed from the judgment, had he seen fit to do so. He did neither. Jeanneaud & Co. only paid a debt which he had acknowledged to be due, and the money for which he had left in their hands to pay. They paid only after they were ordered to pay by a ■court of competent jurisdiction, over them at least, and we do not think that under these circumstances they can be forced to pay to ■Guidry what they were compelled to pay Guidry’s creditor.
It is therefore ordered, adjudged and decreed, that the judgment •heretofore rendered by us be annulled, avoided and reversed, and it is further ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs.